                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 1
 2                                                               Mar 13, 2020
                                                                     SEAN F. MCAVOY, CLERK
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 YOKES FOOD, INC., as Plan
10 Administrator of the YOKES FOODS,              NO. 2:20-CV-00057-SAB
11 INC. HEALTH AND WELFARE PLAN
12 TRUST,                                         ORDER OF DISMISSAL
13               Plaintiff,
14               v.
15 JENNA NYQUIST, and GLP
16 ATTORNEYS, P.S., INC.,
17               Defendants.
18
19        Before the Court is Plaintiff’s Notice of Voluntary Dismissal with Prejudice,
20 ECF No. 7. Plaintiff requests the Court dismiss this matter with prejudice, and
21 without costs or attorney fees to any party. Pursuant to Fed. R. Civ. P.
22 41(a)(1)(A)(ii) and the wishes of Plaintiff, the Court finds good cause to accept the
23 stipulation and enter it into the record.
24 //
25 //
26 //
27 //
28 //

     ORDER OF DISMISSAL * 1
1        Accordingly, IT IS HEREBY ORDERED:
2        1. Plaintiff’s Notice of Voluntary Dismissal with Prejudice, ECF No. 7, is
3 ACCEPTED and ENTERED into the record.
4        2. This matter is DISMISSED with prejudice and without costs or attorney
5 fees to any party.
6        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
7 this Order, to provide copies to counsel, and close this file.
8        DATED this 13th day of March 2020.
9
10
11
12
13
                                                     6WDQOH\$%DVWLDQ
14
                                                8QLWHG6WDWHV'LVWULFW-XGJH
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL * 2
